DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,681,503. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) registering, by the UE device, a service class for the user equipment (UE) device with multicast middleware installed on the UE device”, “identifying, by the UE device, a broadcast associated with the service class based on the obtained multicast session list” and “retrieving, by the UE device, the content associated with the identified broadcast from the multicast middleware”, respectively.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrada et al. (US20150270979, Andrada hereinafter) in view of Ryu et al. (US20150201249, Ryu hereinafter).

As to claim 1: Andrada discloses a method, performed by a user equipment (UE) device, the method comprising: 
obtaining a multicast session list from a Multimedia Broadcast Multicast Service (MBMS) device (see at least paragraph [057], MMW obtains service announcement information from ASP 250 which includes available service sessions.); 
instructing a multicast middleware to tune in to a broadcast, …, during a time period associated with the broadcast (see at least paragraphs [0028], [0063] when application 212 executes, application may provide the start request to MMW 214 (interpreted as instructing a multicast middleware). MMW utilize the start request to request the eMBMS stream session (or tune in to a broadcast) from ASP 250, via BMSC 230 and/or BVPS 240 according to a predetermined time period.); 
receiving content associated with the broadcast using the multicast middleware (see at least paragraphs [0020], [0064] receiving eMBMS session traffic from the device based on the start request for the eMBMS stream session, e.g., the live video stream of the football game) from the bearers based on the start request.); and 
providing the received content to an application installed on the UE device (see at least paragraph [0018], [0020], [0064],  the MMW may provide the live video stream to the application, via the API, and the application may display the live video stream to the UE.). 


However Ryu discloses a multicast middleware to tune in to a broadcast, listed in the obtained multicast session list (see at least paragraph [0117], the middleware stores service guide information received through the broadcast receiver module and the middleware sends a request for connection to the corresponding broadcasting channel to the broadcast receiver module and in return, receives content data from the broadcast receiver module.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement middleware to broadcast based on service guide information, as taught by Ryu, into the invention of Andrada in order to increase user convenience (see Rye, paragraph [0008]).
As to claim 2: Andrada and Ryu disclose the method of claim 1. Andrada and Ryu further disclose wherein the multicast session list obtained from the MBMS device is associated with a service class, the method further comprising: determining the service class by obtaining the service class from the application via an application programming interface (API) provided to the application (see at least paragraph [0047], MMW 214 may associate the service class with the eMBMS application.). 
As to claim 3: Andrada and Ryu disclose the method of claim 2. Andrada and Ryu further disclose wherein obtaining the multicast session from the MBMS device includes: instructing the multicast middleware to retrieve a list of all scheduled see at least paragraph [0049], providing a service session list to the eMBMS application.); and searching the list of all scheduled broadcasts to identify scheduled broadcasts associated with the service class (see at least paragraphs [0053]-[0056], service session list may include a session service class and MMW 214 may verify an availability of the service class based on registration request 516.). 
As to claim 4: Andrada and Ryu disclose the method of claim 1. Andrada and Ryu further disclose further comprising: preparing the received content for presentation by the application (see at least paragraph [0075], MMW 214 may extract different types of DASH files). 
As to claim 5: Andrada and Ryu disclose the method of claim 4. Andrada and Ryu further disclose wherein preparing the received content for presentation includes at least one of: extracting a compressed file from the received content; correlating a thumbnail image in the received content with a video file in the received content; or parsing metadata associated with the received content into a file format associated with the application (see at least paragraph [0075], MMW 214 may extract different types of DASH files.). 
As to claim 6: Andrada and Ryu disclose the method of claim 5. Andrada and Ryu further disclose wherein providing the received content to an application installed on the UE device includes: exposing the prepared content via an application programming interface (API) provided to the application (see at least paragraph [0017], an application programming interface (API) between the applications and the MMW. The API may enable the MMW to perform functions (e.g., registration, authentication, etc.) that enable the applications to receive services from the eMBMS network components.). 
As to claim 7: Andrada and Ryu disclose the method of claim 1. Andrada and Ryu further disclose further comprising: sending a report to a server device associated with the application, wherein the report includes information indicating whether the content was successfully received and provided to the application (see at least paragraph [0025], MMW 214 may store reception reporting data (e.g., live streaming data, file delivery data, file repair data, etc.), and provide analytics, based on the data, to BMSC 230 (e.g., for operations planning).). 
As to claim 9: Andrada and Ryu disclose the method of claim 2. Andrada and Ryu further disclose further comprising: sending an authentication request to an authentication system to determine whether the application is authorized to register for the service class and receiving, from the authentication system, an indication that the application is authorized to register for the service class (see at least paragraph [0017], The API may enable the MMW to perform functions (e.g., registration, authentication, etc.) that enable the applications to receive services from the eMBMS network components.). 
As to claim 10: Andrada discloses a user equipment (UE) device comprising: a memory storing instructions; and a processor configured to execute the instructions to: obtain a multicast session list from a Multimedia Broadcast Multicast Service (MBMS) see at least paragraph [057], MMW obtains service announcement information from ASP 250 which includes available service sessions.); 
instruct a multicast middleware to tune in to a broadcast, …, during a time period associated with the broadcast (see at least paragraphs [0028], [0063] when application 212 executes, application may provide the start request to MMW 214 (interpreted as instructing a multicast middleware). MMW utilize the start request to request the eMBMS stream session (or tune in to a broadcast) from ASP 250, via BMSC 230 and/or BVPS 240 according to a predetermined time period.); 
receive content associated with the broadcast using the multicast middleware (see at least paragraphs [0020], [0064] receiving eMBMS session traffic from the device based on the start request for the eMBMS stream session, e.g., the live video stream of the football game) from the bearers based on the start request.); and
provide the received content to an application installed on the UE device (see at least paragraph [0018], [0020], [0064],  the MMW may provide the live video stream to the application, via the API, and the application may display the live video stream to the UE.). 
Andrada does not explicitly disclose a multicast middleware to tune in to a broadcast, listed in the obtained multicast session list.
However Ryu discloses a multicast middleware to tune in to a broadcast, listed in the obtained multicast session list (see at least paragraph [0117], the middleware stores service guide information received through the broadcast receiver module and the middleware sends a request for connection to the corresponding broadcasting channel to the broadcast receiver module and in return, receives content data from the broadcast receiver module.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement middleware to broadcast based on service guide information, as taught by Ryu, into the invention of Andrada in order to increase user convenience (see Rye, paragraph [0008]).
As to claim 11: Andrada and Ryu disclose the UE device of claim 10. Andrada and Ryu further disclose wherein the multicast session list obtained from the MBMS device is associated with a service class, and wherein the processor is further configured to: determine the service class by obtaining the service class from the application via an application programming interface (API) provided to the application (see at least paragraph [0047], MMW 214 may associate the service class with the eMBMS application.). 
As to claim 12: Andrada and Ryu disclose the UE device of claim 11. Andrada and Ryu further disclose wherein, when obtaining the multicast session list from the MBMS device, the processor is further configured to: instruct the multicast middleware to retrieve a list of all scheduled broadcasts (see at least paragraph [0049], providing a service session list to the eMBMS application.); and search the list of all scheduled broadcasts to identify scheduled broadcasts associated with the service class (see at least paragraphs [0053]-[0056], service session list may include a session service class and MMW 214 may verify an availability of the service class based on registration request 516.). 
As to claim 13: Andrada and Ryu disclose the UE device of claim 10. Andrada and Ryu further disclose wherein the processor is further configured to: prepare the received content for presentation by the application (see at least paragraph [0075], MMW 214 may extract different types of DASH files). 
As to claim 14: Andrada and Ryu disclose the UE device of claim 13. Andrada and Ryu further disclose wherein, when preparing the received content for presentation, the processor is configured to at least one of: extract a compressed file from the received content; correlate a thumbnail image in the received content with a video file in the received content; or parse metadata associated with the received content into a file format associated with the application (see at least paragraph [0075], MMW 214 may extract different types of DASH files). 
As to claim 15: Andrada and Ryu disclose the UE device of claim 14. Andrada and Ryu further disclose wherein, when providing the received content to an application installed on the UE device, the processor is further configured to: expose the prepared content via an application programming interface (API) provided to the application (see at least paragraph [0017], an application programming interface (API) between the applications and the MMW. The API may enable the MMW to perform functions (e.g., registration, authentication, etc.) that enable the applications to receive services from the eMBMS network components.). 
As to claim 16: Andrada and Ryu disclose the UE device of claim 10. Andrada and Ryu further disclose wherein the processor is further configured to: send a report to a server device associated with the application, wherein the report includes information indicating whether the content was successfully received and provided to the application (see at least paragraph [0025], MMW 214 may store reception reporting data (e.g., live streaming data, file delivery data, file repair data, etc.), and provide analytics, based on the data, to BMSC 230 (e.g., for operations planning).). 
As to claim 18: Andrada and Ryu disclose the UE device of claim 11. Andrada and Ryu further disclose wherein the processor is further configured to: send an authentication request to an authentication system to determine whether the application is authorized to register for the service class; and receive, from the authentication system, an indication that the application is authorized to register for the service class (see at least paragraph [0017], The API may enable the MMW to perform functions (e.g., registration, authentication, etc.) that enable the applications to receive services from the eMBMS network components.). 
As to claim 19: Andrada discloses a non-transitory computer-readable memory device storing instructions executable by one or more processors, the non-transitory computer-readable memory device comprising: 
one or more instructions to obtain a multicast session list from a Multimedia Broadcast Multicast Service (MBMS) device (see at least paragraph [057], MMW obtains service announcement information from ASP 250 which includes available service sessions.); 
see at least paragraphs [0028], [0063] when application 212 executes, application may provide the start request to MMW 214 (interpreted as instructing a multicast middleware). MMW utilize the start request to request the eMBMS stream session (or tune in to a broadcast) from ASP 250, via BMSC 230 and/or BVPS 240 according to a predetermined time period.); 
one or more instructions to receive content associated with the broadcast using the multicast middleware (see at least paragraphs [0020], [0064] receiving eMBMS session traffic from the device based on the start request for the eMBMS stream session, e.g., the live video stream of the football game) from the bearers based on the start request.); and 
one or more instructions to provide the received content to an application installed on the UE device (see at least paragraph [0018], [0020], [0064],  the MMW may provide the live video stream to the application, via the API, and the application may display the live video stream to the UE.). 
Andrada does not explicitly disclose a multicast middleware to tune in to a broadcast, listed in the obtained multicast session list.
However Ryu discloses a multicast middleware to tune in to a broadcast, listed in the obtained multicast session list (see at least paragraph [0117], the middleware stores service guide information received through the broadcast receiver module and the middleware sends a request for connection to the corresponding broadcasting channel to the broadcast receiver module and in return, receives content data from the broadcast receiver module.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement middleware to broadcast based on service guide information, as taught by Ryu, into the invention of Andrada in order to increase user convenience (see Rye, paragraph [0008]).
As to claim 20: Andrada and Ryu disclose the non-transitory computer-readable memory device of claim 19. Andrada and Ryu further disclose wherein the one or more instructions to provide the received content include at least one of: one or more instructions to extract a compressed file from the received content; one or more instructions to correlate a thumbnail image in the received content with a video file in the received content; or one or more instructions to parse metadata associated with the received content into a file format associated with the application (see at least paragraph [0075], MMW 214 may extract different types of DASH files). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andrada et al. (US20150270979, Andrada hereinafter) in view of Ryu et al. (US20150201249, Ryu hereinafter) and further in view of Bassiouny et al. (US20150222697, Bassiouny hereinafter).
As to claim 8: Andrada and Ryu disclose the method of claim 7. Andrada and Ryu does not explicitly disclose wherein the report includes a JavaScript Object Notation (JSON) file. 
However Bassiouny discloses wherein the report includes a JavaScript Object Notation (see at least paragraph [0029], JSON) file (see at least paragraph [0029], JavaScript Object Notation (JSON) file.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement JavaScript Object Notation, as taught by Bassiouny, into the invention of Andrada and Ryu in order to receive digital video information more efficiently (see Rye, paragraph [0003]).
As to claim 17: Andrada and Ryu disclose the UE device of claim 16. Andrada and Ryu does not explicitly disclose wherein the report includes a JavaScript Object Notation (JSON) file. 
However Bassiouny discloses wherein the report includes a JavaScript Object Notation (JSON) file (see at least paragraph [0029], JavaScript Object Notation (JSON) file.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement JavaScript Object Notation, as taught by Bassiouny, into the invention of Andrada and Ryu in order to receive digital video information more efficiently (see Rye, paragraph [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GHOLMIEH et al. (US 20150281913) discloses Client Id and Multi-Application Support for Reception Reporting.
WALKER et al. (US 20130276017) discloses Broadcast Content via over the Top Delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464